DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 7 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ina et al. (US 2020/0168633).
Regarding claim 1, Ina discloses an electronic device, comprising: 2a substrate comprising a display area and a peripheral area (70; Paragraph [0032]); 3a first gate circuit disposed in the peripheral area (74—left side; Paragraph [0035]); 4a second gate circuit disposed in the peripheral area (74—right side; Paragraph [0035]); 5a signal line, coupled between the first gate circuit and the second gate circuit, and 6comprising a specific line segment, wherein the specific line segment 7overlaps the display area (20; Paragraph [0035]); and 8a shielding layer, disposed in the display area and overlapping the specific line 9segment (23; Paragraph [0087]).
	Regarding claim 2, Ina further discloses wherein the substrate is a non- 2rectangular substrate (70; Paragraph [0032]).
	Regarding claim 3, Ina further discloses a hollow region 2disposed in the display area (A1; Paragraph [0038]).
	Regarding claim 4, Ina further discloses wherein the shielding layer 2receives a constant voltage (Paragraph [0162]).
	Regarding claim 5, Ina further discloses wherein the constant voltage is a 2common voltage (Paragraph [0162]).
	Regarding claim 6, Ina further discloses a pixel electrode (50; Paragraph [0078]), wherein the shielding layer is disposed between the pixel 3electrode and the specific line segment (20; Paragraph [0078]—note that the pixel electrodes are only formed in A3, and shielding layer 23 is formed in A2 and is wider than the specific line segment 20, so shielding layer 23 is characteristically formed between specific line segment 20 and pixel electrode 50).
	Regarding claim 7, Ina further discloses a pixel electrode (50; Paragraph [0078]), wherein the pixel electrode does not overlap the specific line segment (20 in A2; Paragraph [0078]).
	Regarding claim 8, Ina further discloses wherein the first gate circuit 2comprises: 3a first driving element providing a first gate signal to a first scan line; and 4a second driving element providing a second gate signal to a second scan line, 5wherein the first gate signal is different from the second gate signal (74, left and right side; Paragraph [0035, 0084]).
	Regarding claim 9, Ina further discloses a transistor having a gate, a source, and a drain, wherein a material of the specific 3line segment is the same as a material of the gate (Paragraph [0058, 0087]).
	Regarding claim 11, Ina discloses an electronic device, comprising: a substrate comprising a display area and a peripheral area (70; Paragraph [0032]); a first gate circuit, disposed in the peripheral area and transmitting a first scan signal to a first scan line of the display area (74—left side; Paragraph [0035]); a second gate circuit, disposed in the peripheral area and transmitting a second scan signal to a second scan line of the display area (74—right side; Paragraph [0035]); a data circuit, disposed between the first gate circuit and the second gate circuit and transmitting an image signal to a data line of the display area (75; Paragraph [0085]); a signal line, coupled between the first gate circuit and the second gate circuit, and transmitting a control signal and comprising a specific line segment, wherein the specific line segment overlaps the display area (20; Paragraph [0035]); and a shielding layer, disposed in the display area and overlapping the specific line segment (23; Paragraph [0087]).
Regarding claim 12, Ina further discloses wherein the substrate is a non- 2rectangular substrate (70; Paragraph [0032]).
	Regarding claim 13, Ina further discloses a hollow region 2disposed in the display area (A1; Paragraph [0038]).
	Regarding claim 14, Ina further discloses wherein the shielding layer 2receives a constant voltage (Paragraph [0162]).
	Regarding claim 15, Ina further discloses wherein the constant voltage is a 2common voltage (Paragraph [0162]).
	Regarding claim 16, Ina further discloses a pixel electrode (50; Paragraph [0078]), wherein the shielding layer is disposed between the pixel 3electrode and the specific line segment (20; Paragraph [0078]—note that the pixel electrodes are only formed in A3, and shielding layer 23 is formed in A2 and is wider than the specific line segment 20, so shielding layer 23 is characteristically formed between specific line segment 20 and pixel electrode 50).
	Regarding claim 17, Ina further discloses a pixel electrode (50; Paragraph [0078]), wherein the pixel electrode does not overlap the specific line segment (20 in A2; Paragraph [0078]).
	Regarding claim 18, Ina further discloses wherein the first gate circuit 2comprises: 3a first driving element providing a first gate signal to a first scan line; and 4a second driving element providing a second gate signal to a second scan line, 5wherein the first gate signal is different from the second gate signal (74, left and right side; Paragraph [0035, 0084]).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina et al. (US 2020/0168633).
	Regarding claim 10, Ina teaches the invention of claim 1, including a transistor with a gate, source, and drain (Paragraph [0058]) and the material of the source (Paragraph [0066]), but is silent as to the material of the specific line segment. However, one of ordinary skill in the art would have reasonably contemplated having the specific line segment be made of the same material as the source since the materials disclosed by Ina for the source are well known in the art for use as conductive lines and in order to simplify manufacturing by using the same materials for source and specific line segment. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Ina to have the specific line segment be made of the same material as the source since the materials disclosed by Ina for the source are well known in the art for use as conductive lines and in order to simplify manufacturing by using the same materials for the source and specific line segment.
Regarding claim 19, Ina teaches the invention of claim 1, including a transistor with a gate, source, and drain (Paragraph [0058]) and the material of the gate (Paragraph [0063]), but is silent as to the material of the specific line segment. However, one of ordinary skill in the art would have reasonably contemplated having the specific line segment be made of the same material as the gate since the materials disclosed by Ina for the gate are well known in the art for use as conductive lines and in order to simplify manufacturing by using the same materials for gate and specific line segment. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Ina to have the specific line segment be made of the same material as the gate since the materials disclosed by Ina for the source are well known in the art for use as conductive lines and in order to simplify manufacturing by using the same materials for the gate and specific line segment.
Regarding claim 20, Ina teaches the invention of claim 1, including a transistor with a gate, source, and drain (Paragraph [0058]) and the material of the source (Paragraph [0066]), but is silent as to the material of the specific line segment. However, one of ordinary skill in the art would have reasonably contemplated having the specific line segment be made of the same material as the source since the materials disclosed by Ina for the source are well known in the art for use as conductive lines and in order to simplify manufacturing by using the same materials for source and specific line segment. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Ina to have the specific line segment be made of the same material as the source since the materials disclosed by Ina for the source are well known in the art for use as conductive lines and in order to simplify manufacturing by using the same materials for source and specific line segment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879